Citation Nr: 1636463	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the RO partially granted an increased rating for the Veteran's GERD.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

To the extent that new evidence has been added to the record since the last adjudication by the Agency of Original Jurisdiction (AOJ), the Board finds that, as the issues on appeal are either granted in full or remanded to the AOJ, there is no prejudice to the Veteran in proceeding with adjudication.

The issue of entitlement to an increased disability rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that the Veteran's chronic lumbar strain with lumbar discopathy, myospasms, and scoliosis is related to service.  

2.  The probative, competent evidence demonstrates that the Veteran's bilateral chondromalacia patella is related to service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lumbar strain with lumbar discopathy, myospasms, and scoliosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection bilateral chondromalacia patella have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision represents a complete grant of the claims decided herein, no discussion of the Board's duties to notify and assist is necessary.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Here, the Veteran asserts that he has back and bilateral knee disabilities as a result of his military service.  The record reflects diagnoses of chronic lumbar strain with lumbar discopathy, myospasms, and scoliosis, as well as bilateral chondromalacia patella, during the pendency of the appeal.  While, as discussed below, a March 2010 VA examiner did not find evidence of current disabilities, the requirement that there be a current disability is satisfied when the disability is shown at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, current disabilities have been established and the question becomes whether such disabilities are related to the Veteran's active duty service.

The Veteran's service treatment records demonstrate that the Veteran complained of knee and back pain during service.  He reported left knee pain and "slipping" in August 1974, and the diagnostic impression was bilateral chondromalacia.  He reported back pain in April 1984 after jumping off of a truck, at which time guarded flexion and paraspinal muscle spasm were noted.  

The Veteran underwent VA examination with respect to his back and knees in March 2010 and an addendum opinion was provided in May 2010.  The VA examiner opined that the Veteran did not have a current disability of the back or knees other than previously-diagnosed rheumatoid arthritis.  The examiner noted that there was a significant false positive rate for rheumatoid arthritis and that there was no objective evidence of pathology in the Veteran's lumbar spine or knees, but opined that if the Veteran had rheumatoid arthritis it was not related to his military service.  
Conversely, the Veteran submitted a July 2012 opinion from a Dr. M.M. who examined the Veteran and reviewed his VA and service treatment records.  Dr. M.M. provided a thorough history of the Veteran's back and knee complaints, and diagnosed chronic lumbar strain with lumbar discopathy, myospasms, and scoliosis as well as bilateral chondromalacia patella.  Dr. M.M. opined that these disabilities were much more likely than not related to the Veteran's military service.  In support of the opinion, Dr. M.M. indicated that the disabilities were demonstrated to be chronic and to have begun in service.  Dr. M.M. noted that the Veteran had been diagnosed with chondromalacia patellae during service with complaints of "slipping" and effusion, and that he currently had the same disability.  With respect to the back, Dr. M.M. noted that Veteran's continuing complaints of paraspinal spasms and mechanical low back pain. 

As noted above, a disability diagnosed at any point during the pendency of the appeal is sufficient for establishing a current disability for service connection purposes.  The only competent medical evidence with respect to the Veteran's diagnosed conditions is in favor of a finding that the Veteran's chronic lumbar strain with lumbar discopathy, myospasms, and scoliosis, as well as his bilateral chondromalacia patella, are etiologically related to active duty service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for these disabilities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for lumbar strain with lumbar discopathy, myospasms, and scoliosis is granted.

Entitlement to service connection for bilateral chondromalacia patella is granted.




REMAND

While further delay is regrettable, additional development is necessary before a decision may be rendered in the Veteran's claim for an increased disability for GERD.

Preliminarily, the Board notes that the record reflects that the Veteran receives VA treatment.  While the Veteran has submitted some VA treatment records, only complete records dated through April 2010 are in evidence (with a few additional records dated in April 2014).  As records dating since that time are likely to have bearing on this claim, the Board finds that remand is warranted so that updated treatment records may be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014).

Furthermore, the Board notes that the Veteran last underwent VA examination to assess the severity of his GERD in March 2010, more than six years ago.  Since that time, the Veteran has submitted evidence that his condition may have changed.  Accordingly, a new examination should be obtained to assess the Veteran's GERD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since April 2010.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's GERD should be reported.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


